Citation Nr: 0834671	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to May 
1990 and from November 1990 to November 1998.  This case 
comes to the Board of Veterans' Appeals (Board) from an April 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

The case was remanded by the Board in January 2006 and in 
January 2008 for further development.  That required 
development having taken place, the veteran was issued a 
supplemental statement of the case in April 2008 which 
continued to deny her claim and it is therefore again 
properly before the Board for adjudication at this time.

The veteran testified before the undersigned Veterans Law 
Judge in a May 2006 Travel Board hearing.  A transcript of 
the testimony taken at that hearing has been made a part of 
the claims file.


FINDING OF FACT

The evidence does not support the conclusion that the 
veteran's diagnosed carpal tunnel syndrome or any other 
diagnosed disability affecting the right wrist is related to 
service.


CONCLUSION OF LAW

Carpal tunnel syndrome of the right wrist was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in October 2004 that fully addressed all 
notice elements.  The letter informed her of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The April 2008 
supplemental statement of the case cured any defect as to 
timing as it was issued after this complete notification 
letter.

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service medical records and private 
medical records.  The veteran was provided with a VA 
examination.  In addition, she was provided an opportunity to 
set forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Service Connection 

The veteran claims that she has carpal tunnel syndrome of the 
right wrist as related to active duty service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records indicate that she 
sought treatment for pain in the right wrist in July 1994.  
This pain was reported to last for two weeks and was 
diagnosed as related to overuse of the wrist.  On separation 
examination in November 1997, the veteran reported no right 
wrist problems and none were seen on physical examination at 
that time.

Since separation, the veteran initially has been documented 
to have sought treatment for a right wrist disorder in 
February 2000.  She testified that she began working at the 
post office in 1999 and that the pain began immediately after 
she started work but the medical records do not show 
treatment for right wrist pain until February 2000.  They 
indicate complaints of pain from February 2000 to April 2000 
and then again a single complaint of lower right arm pain in 
November 2001.  The veteran was diagnosed as having carpal 
tunnel syndrome of the right wrist and a ganglion cyst in 
April 2000 despite no true carpal tunnel syndrome screening 
documented in the accompanying medical records.

The veteran underwent a VA examination in March 2008 to 
determine if she had carpal tunnel syndrome of the right 
wrist that was related to service.  At that time, the 
examiner diagnosed the veteran as having a chronic strain of 
the bilateral wrists associated with deQuervain's 
tenosynovitis.  No diagnosis of carpal tunnel syndrome was 
made at that time.  The examiner also indicated that the 
current diagnosis was unrelated to the treatment for right 
wrist pain and overuse in service as there was no sign of 
continued treatment since the initial report of right wrist 
pain in April 1994 until February 2000 and incongruent 
diagnoses regarding the right wrist on each of those 
occasions.

Service connection has not been established.  While the 
veteran was treated for right wrist pain on one occasion in 
service, nothing was reported at separation from service and 
treatment for right wrist pain was not again documented until 
6 years after the in-service treatment.  The veteran reports 
that pain began again after starting work at the post office 
in 1999 and not that pain remained from the date of onset in 
service in 1994.  The veteran was noted to be diagnosed as 
having carpal tunnel syndrome in 2000; however, upon a true 
carpal tunnel syndrome screening taking place, the veteran 
was not in fact diagnosed with that syndrome but rather with 
a chronic strain of the bilateral wrists associated with 
deQuervain's tenosynovitis in March 2008.  The March 2008 
examining physician explicitly stated that the diagnosed 
wrist condition was not related to service and cited the time 
between the single report in service and treatment in 2000 
and the incongruent diagnoses given in each instance.  As no 
opinion relating the veteran's current condition to service 
has been made and there is not a showing of continuity of 
symptomatology since onset of right wrist pain in service to 
the present date, service connection cannot be established.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for carpal tunnel syndrome of the right 
wrist is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


